Case: 11-10212     Document: 00511808946         Page: 1     Date Filed: 04/02/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                            April 2, 2012

                                       No. 11-10212                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellant
v.


DEXTER AXLE COMPANY

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:06-CV-1047


Before BENAVIDES, STEWART, and GRAVES, Circuit Judges.
PER CURIAM:*
        This is an appeal of the district court’s summary judgment in favor of
appellee. We have considered this appeal on the basis of the briefs, expert
testimony, oral argument, and other relevant portions of the record. Having done
so, we affirm the district court, essentially for the reasons stated in the district
court’s order regarding motions for summary judgment.
                                                                           AFFIRM.


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.